              Case 2:19-cr-00159-RSL Document 19 Filed 08/20/19 Page 1 of 23




 1                                          MAGISTRATE JUDGE MICHELLE L. PETERSON
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                      )   No. MJ19-344-MLP
 8                                                  )
                     Plaintiff,                     )
 9                                                  )   RESPONSE TO GOVERNMENT’S
                v.                                  )   MEMORANDUM IN SUPPORT OF
10                                                  )   MOTION FOR DETENTION
     PAIGE THOMPSON,                                )
11                                                  )
                     Defendant.                     )   Hearing Date: August 23, 2019
12                                                  )

13
14          Paige Thompson, by her attorneys, Mohammad Ali Hamoudi and Christopher

15   Sanders, respectfully moves this Court to order her released from custody under the

16   Bail Reform Act and the Fifth Amendment’s Due Process Clause. Supreme Court

17   precedent makes it unconstitutional for this Court to detain Ms. Thompson when there

18   is no basis under 18 U.S.C. § 3142(f) for a detention hearing. The government asks this

19   Court to detain Ms. Thompson on improper grounds: “both as a significant danger to

20   the community, and as a risk of non-appearance.” Dkt. 13 at 7. We object to the Court

21   holding a detention hearing. The Court should order her released under § 3142.

22          Binding precedent has held that “danger to the community” is not a permissible

23   basis for detention because it is not one of the enumerated factors set out in 18 U.S.C.

24   § 3142(f). An ordinary or abstract risk of flight is not a permissible basis for detention;

25   rather, detention is proper if there is a “serious risk that [the defendant] will flee.”

26   United States v. Motamedi, 767 F.2d 1403, 1406 (9th Cir. 1985); 18 U.S.C.


       RESPONSE TO GOVERNMENT’S                                    FEDERAL PUBLIC DEFENDER
       MEMORANDUM IN SUPPORT OF                                       1601 Fifth Avenue, Suite 700
       MOTION FOR DETENTION                                             Seattle, Washington 98101
       (Paige Thompson, MJ19-344-MLP) - 1                                          (206) 553-1100
                  Case 2:19-cr-00159-RSL Document 19 Filed 08/20/19 Page 2 of 23




 1   § 3142(f)(2)(A) (“The judicial officer shall hold a hearing . . . in a case that involves–
 2   (A) a serious risk that such person will flee[.]”). After the government demonstrates that
 3   there is a serious risk of flight, the government still carries the burden to demonstrate
 4   that no “condition or combination of conditions of release will protect the safety of the
 5   community and reasonably assure the defendant’s appearance at trial.” United States v.
 6   Friedman, 837 F.2d 48, 49 (2d Cir. 1988); 18 U.S.C. § 3142(e). The government has
 7   failed to meet any of these burdens. Ms. Thompson must be released on bond
 8   immediately “subject to the least restrictive conditions.” 18 U.S.C. § 3142(c)(1)(B).
 9      I.         The Bond Statute Only Authorizes Pretrial Detention and a Detention
                   Hearing When One of the Seven Factors Listed in § 3142(f) Is Met.
10
11           A.     Supreme Court Law
              In United States v. Salerno, 481 U.S. 739, 755 (1987), the Supreme Court upheld
12
     18 U.S.C. § 3142 over a substantive due process challenge on the grounds that
13
     detention hearings could be held only under the limited circumstances set out in
14
     § 3142(f). The Court held: “[t]he Bail Reform Act carefully limits the circumstances
15
     under which detention may be sought to the most serious crimes. See 18 U.S.C.
16
     § 3142(f) (detention hearings available if case involves crime of violence, offenses for
17
     which the sentence is life imprisonment or death, serious drug offenders, or certain
18
     repeat offenders).” Salerno, 481 U.S. at 747 (emphasis added). Salerno makes clear that
19
     when no § 3142(f) factor is present, a court is statutorily and constitutionally prohibited
20
     from holding a detention hearing and is required to release the defendant on conditions.
21
              To avoid the due process violation, the Court focused on the fact that § 3142(f)
22
     “carefully limits the circumstances under which detention may be sought.” Id. The
23
     Court contrasted the Bail Reform Act with a statute that “permitted pretrial detention of
24
     any juvenile arrested on any charge” by pointing to the gatekeeping function of
25
     § 3142(f): “The Bail Reform Act, in contrast, narrowly focuses on a particularly acute
26

       RESPONSE TO GOVERNMENT’S                                   FEDERAL PUBLIC DEFENDER
       MEMORANDUM IN SUPPORT OF                                      1601 Fifth Avenue, Suite 700
       MOTION FOR DETENTION                                            Seattle, Washington 98101
       (Paige Thompson, MJ19-344-MLP) - 2                                         (206) 553-1100
               Case 2:19-cr-00159-RSL Document 19 Filed 08/20/19 Page 3 of 23




 1   problem in which the Government interests are overwhelming. The Act operates only
 2   on individuals who have been arrested for a specific category of extremely serious
 3   offenses. 18 U.S.C. § 3142(f).” Id. at 750 (emphasis added). The Court stated the
 4   balance between the government’s interests and a defendant’s fundamental right to
 5   liberty, but found that “Congress’ careful delineation of the circumstances under which
 6   detention will be permitted satisfies this standard.” Id. at 751. The Court stated that the
 7   only defendants for whom the government can seek detention are those who are
 8   “already indicted or held to answer for a serious crime,” meaning the “extremely
 9   serious offenses” listed in § 3142(f). Id. (emphasis added). Six courts of appeal agree
10   that it is illegal to detain a defendant unless the government establishes one of the
11   factors listed in § 3142(f). See, e.g., United States v. Twine, 344 F.3d 987–88 (9th Cir.
12   2003); United States v. Ploof, 851 F.2d 7, 11 (1st Cir. 1988); Friedman, 837 F.2d at 49;
13   United States v. Himler, 797 F.2d 156, 160 (3d Cir. 1986); United States v. Byrd, 969
14   F.2d 106, 109 (5th Cir. 1992); United States v. Singleton, 182 F.3d 7, 9 (D.C. Cir.
15   1999).
16            The gatekeeping role § 3142(f) plays is clear from the plain language of the
17   statute. Subsection 3142(f) says, “the judicial officer shall hold a [detention] hearing”
18   only “in a case that involves” one of the seven factors listed in § 3142(f)(1) and (f)(2).
19   The government’s motion acknowledges the gatekeeping function served by § 3142(f).
20   Dkt. 5. It reads, “This case is eligible for a detention order because this case involves
21   (check all that apply),” and provides a checkbox for each § 3142(f) factor.” Id. The
22   government has checked serious risk of flight.
23            The government must first establish that there is a “serious risk” that
24   Ms. Thompson will flee. 18 U.S.C. § 3142(f)(2)(A). Even if that burden is met, the
25   government must further establish that no “condition or combination of conditions of
26   release will protect the safety of the community and reasonably assure the defendant’s

       RESPONSE TO GOVERNMENT’S                                    FEDERAL PUBLIC DEFENDER
       MEMORANDUM IN SUPPORT OF                                       1601 Fifth Avenue, Suite 700
       MOTION FOR DETENTION                                             Seattle, Washington 98101
       (Paige Thompson, MJ19-344-MLP) - 3                                          (206) 553-1100
               Case 2:19-cr-00159-RSL Document 19 Filed 08/20/19 Page 4 of 23




 1   appearance at trial.” Friedman, 837 F.2d at 49. Release is the presumptive state. 18
 2   U.S.C. § 3142(b) and (c).
 3        B.     Serious Risk of Flight Defined
 4          “[T]he government must establish [a serious] risk of flight by a clear
 5   preponderance of the evidence.” Motamedi, 767 F.3d at 1406 (emphasis added).
 6   Motamedi’s standard is higher than the ordinary preponderance standard. United States
 7   v. Portes, 786 F.2d 758, 765 n.2 (7th Cir. 1985). Motamedi’s standard tracks the
 8   demanding standard intended by Congress when it passed the law:
 9          Under subsection [3142]f(2), a pretrial detention hearing may be held
10          upon motion of the attorney for the government or upon the judicial
            officer’s own motion in two types of cases. The two types of cases
11          involve either a serious risk that the defendant will flee, or a serious risk
            that the defendant will obstruct justice, or threaten, injure, or intimidate a
12          prospective juror or witness, or attempt to do so, and reflect the scope of
13          current case law that recognizes the appropriateness of denial of release
            in such cases.
14
     Bail Reform Act of 1983: Report of the Committee on the Judiciary, S Rep No 98-147,
15
     98th Cong, 1st Sess. 48 (1983) (emphasis added).
16
            The footnote for this text cites to United States v. Abrahams, 575 F.2d 3 (1st Cir.
17
     1978), to represent the “scope of the current case law.” In Abrahams, the First Circuit
18
     held that, before detaining a defendant as a risk of flight, the government must show a
19
     “rare case of extreme and unusual circumstances”; see also Gavino v. McMahon, 499
20
     F.2d 1191, 1995 (2d Cir. 1974) (holding that in a noncapital case the defendant is
21
     guaranteed the right to pretrial release except in “extreme and unusual circumstances”);
22
     United States v. Kirk, 534 F.2d 1262, 1281 (8th Cir. 1976) (holding that bail can only
23
     be denied “in the exceptional case”). The extreme and unusual facts in Abraham show
24
     what Congress intended the standard to be: the defendant was an escaped felon who
25
     fled to Florida; he had access to money and aliases; and he had used aliases. Abraham,
26

       RESPONSE TO GOVERNMENT’S                                   FEDERAL PUBLIC DEFENDER
       MEMORANDUM IN SUPPORT OF                                      1601 Fifth Avenue, Suite 700
       MOTION FOR DETENTION                                            Seattle, Washington 98101
       (Paige Thompson, MJ19-344-MLP) - 4                                         (206) 553-1100
               Case 2:19-cr-00159-RSL Document 19 Filed 08/20/19 Page 5 of 23




 1   575 F.2d at 4–8. The Ninth Circuit has adhered to this standard since the passage of
 2   § 3142:
 3
                • Motamedi, 767 F.3d at 1407–08 (court erred in detaining Motamedi as a
 4                serious risk of flight based on the fact that he was charged with serious
                  offenses (exporting military weaponry); the evidence was overwhelming;
 5                Motamedi’s foreign citizenship; and Motamedi’s access to large amount
 6                of money).

 7              • United States v. Townsend, 897 F.2d 989, 993–94 (9th Cir. 1990) (court
                  did not err in detaining three defendants as a serious risk of flight based
 8                on the fact that defendants faced sentences ranging from 35–70 years; all
 9                three were foreigners with residences abroad; the defendants had no ties
                  to the Western District of Washington; and the defendants had access to
10                large amounts of cash).
11
                • United States v. Winson, 785 F.2d 755, 757 (9th Cir. 1986) (court did not
12                err in detaining defendant charged with a violent offense as a serious risk
                  of flight based on fact that he had a criminal history; was unemployed;
13                had no ties to the community; had lived in the community for a few
14                months; was on parole and probation from another jurisdiction; and
                  admitted that he had committed the charged offense).
15
          C.     The Government Has Not Met Its Burden by a Clear Preponderance of
16               the Evidence that Ms. Thompson Poses an “Extreme and Unusual” Risk
                 of Fleeing the Jurisdiction.
17
            The government argues that Ms. Thompson should be detained because she is a
18
     “risk of flight.” Dkt. 13 at 11. This legal standard is incorrect. The government factually
19
     argues that Ms. Thompson should be detained because “she has a history of mental-
20
     health issues and of severely erratic and bizarre (and often violent) behavior, despite her
21
     participation in treatment programs.” Id. Ms. Thompson disputes the claim that she is
22
     violent. The government cannot establish by a clear preponderance of the evidence that
23
     she poses an extreme and unusual risk of fleeing the jurisdiction because she “has a
24
     history of mental health issues.” Id.
25
26

       RESPONSE TO GOVERNMENT’S                                  FEDERAL PUBLIC DEFENDER
       MEMORANDUM IN SUPPORT OF                                     1601 Fifth Avenue, Suite 700
       MOTION FOR DETENTION                                           Seattle, Washington 98101
       (Paige Thompson, MJ19-344-MLP) - 5                                        (206) 553-1100
              Case 2:19-cr-00159-RSL Document 19 Filed 08/20/19 Page 6 of 23




 1          Ms. Thompson disputes these allegations and the characterizations assigned to
 2   them by the government. None of the allegations cited to by the government
 3   demonstrate that Ms. Thompson presents a serious risk of flight. Dkt. 13-1. The first
 4   one, from October 24, 2018, involves her sending a text and leaving a voice message.
 5   Id. at 2. The report says nothing as to Ms. Thompson running away from the police or
 6   fleeing the jurisdiction. The ex parte petitions against harassment, id. at 3–26, which are
 7   also from October 24, 2018 and relate to the previous incident, accuse her of engaging
 8   in “annoy[ing]” and stalking behavior. Id. at 7. They too say nothing about
 9   Ms. Thompson running away from the police or fleeing the jurisdiction. The next cited
10   conduct, in fact, demonstrates that Ms. Thompson does not present a serious risk of
11   flight. Id. at 28–30. It is alleged that, on March 24, 2019, the police arrived at
12   Ms. Thompson’s house following a “report of a domestic disturbance.” Id. at 28. Rather
13   than flee or run away, Ms. Thompson remained, cooperated with law enforcement, told
14   her side of the story, and waited with the police until an ambulance arrived to take her
15   to Swedish Medical Center. Id. at 28–29. As Diane Eakes, the person involved in the
16   incident, declares:
17          This report does not accurately reflect what transpired on the night of
18          March 24, 2019. Ms. Thompson has never made serious threats of
            ‘suicide by cop.’ On the night of March 24, 2019, Ms. Thompson had
19          been feeling very frustrated. She had no money and no job and hadn’t
            been employed for a long time. She was not leaving the house and was
20          becoming increasingly agitated about her life. Ms. Thompson started to
21          make a lot of noise and I found it irritating. I made Ms. Thompson leave
            the residence. Ms. Thompson was not ‘banging’ on the windows that
22          evening. Ms. Thompson was not ‘banging’ on the walls that evening. The
            ‘fake gun’ that the police wrote about was a neon orange squirt gun. No
23
            one took her fake gun threat seriously because the ‘gun’ was a neon
24          orange squirt gun. The police saw the orange squirt gun. I believe that
            Ms. Thompson was hoping to get kicked out of our home that night and I
25          understand her frustrations. I know what Ms. Thompson will and won’t
            do, and she will not harm others. Ms. Thompson pushes people away and
26
            that is what she was trying to do on March 24, 2019.

       RESPONSE TO GOVERNMENT’S                                   FEDERAL PUBLIC DEFENDER
       MEMORANDUM IN SUPPORT OF                                      1601 Fifth Avenue, Suite 700
       MOTION FOR DETENTION                                            Seattle, Washington 98101
       (Paige Thompson, MJ19-344-MLP) - 6                                         (206) 553-1100
              Case 2:19-cr-00159-RSL Document 19 Filed 08/20/19 Page 7 of 23




 1   Exhibit 1 at 1.
 2          The last allegation, involving a threat to a social media company, also proves—
 3   even though she does not have to burden to prove anything—that Ms. Thompson is not
 4   a serious risk of flight. Id. at 31–34. When officers followed up to investigate the threat,
 5   they concluded she “had no monetary or transportation means to come to California.”
 6   Id. at 34. The report further suggests the cooperative relationship she has with law
 7   enforcement: “I am familiar with Paige Thompson and my unit has a response plan for
 8   her.” Dkt. 13-1 at 32. Rather than establish that these incidents prove Ms. Thompson is
 9   a serious risk of flight, the government has established that she cooperates with law
10   enforcement, does not flee, and has no means to leave the jurisdiction. The nature and
11   circumstances of the current offense suggest a similar pattern. Dkt. 13 at 9; Dkt. 15.
12   Ms. Thompson has no arrests and no failures to appear. There is no evidence before this
13   Court to suggest that she will not make her Court appearances. “The purpose of a
14   Section 3142(e) risk of flight determination…is not to detain [a person who has had
15   contact with law enforcement or has a restraining order filed against them]; it is to
16   secure the appearance of the accused at trial.” Himler, 797 F.2 at 161.
17          Defendants with criminal histories who are facing significant sentences, charged
18   with much more serious offenses than Ms. Thompson, and who also live with mental
19   health issues are released in this district on bond on a regular basis. United States v.
20   Godsey, 18-CR-115-RAJ, Dkt. 14; United States v. Jones, 18-CR-271-RSL, Dkt. 20;
21   United States v. Crawford, 16-MJ-05106-DWC, Dkt. 12. Under § 3142(c)(1)(A), which
22   mandates the imposition of “least restrictive...condition[s],” courts in this district order
23   the release of such individuals and further order them to “[u]ndergo a mental health,
24   psychiatric or psychological evaluation and follow all treatment recommendations in
25   that evaluation....” § 3142(c)(1)(A). Ms. Thompson has already undergone such an
26   evaluation with Dr. Matt Goldenberg. Exhibit A (filed separately under seal). He

       RESPONSE TO GOVERNMENT’S                                   FEDERAL PUBLIC DEFENDER
       MEMORANDUM IN SUPPORT OF                                      1601 Fifth Avenue, Suite 700
       MOTION FOR DETENTION                                            Seattle, Washington 98101
       (Paige Thompson, MJ19-344-MLP) - 7                                         (206) 553-1100
              Case 2:19-cr-00159-RSL Document 19 Filed 08/20/19 Page 8 of 23




 1   recommends “that Paige be moved as soon as possible to a halfway house that will
 2   allow her to access her [clinical] care team....” Id. at 7. Dr. Goldenberg further states
 3   that “[i]n terms of optimal mental health care, Paige should be seen at an agency that is
 4   specifically suited to work effectively with transgender people because transgender
 5   people face a unique set of mental health challenges as well as quality of life
 6   impairments not seen in other populations.” Id. Her treatment provider concurs: “[A]n
 7   interruption in her mental health therapy would be detrimental to her health and well-
 8   being.” Exhibit B at 1 (filed separately under seal).
 9          Release is the presumptive state. 18 U.S.C. § 3142(b) and (c). It is not
10   Ms. Thompson’s burden to provide “sound rationale why she would fa[re] differently
11   under court-imposed conditions,” even though she already has done so. Compare
12   Dkt. 13 at 11 with Exhibits A & B. Short of speculating that the “immense added stress
13   caused by her current circumstances presumably will only serve to intensify the
14   unpredictability of her future actions,” Dkt. 13 at 11, the government has done nothing
15   to support a contention of a serious flight risk when Ms. Thompson clearly has every
16   incentive to remain in the jurisdiction given her current circumstances. Dkt. 15.
17          The government further suggests that Ms. Thompson’s detention as a serious
18   flight risk is warranted because she has threatened to kill herself in the past, and that
19   “there is no way of ensuring that Thompson … would not, in fact, harm herself.”
20   Dkt. 13 at 11. The government cites to no binding precedent that allows Ms. Thompson
21   to be detained as a serious risk of flight because she has suicidal ideations. The factual
22   evidence before the Court demonstrates that she is at a greater risk of self-harm or harm
23   generally at the Federal Detention Center as opposed to the halfway house. As
24   Dr. Goldenberg explains:
25          The risk of being continuously misgendered and becoming a target for
26          intimidation by other inmates is likely increased in a male facility. Long-
            term placement in a men’s facility will likely increase Paige’s gender

       RESPONSE TO GOVERNMENT’S                                   FEDERAL PUBLIC DEFENDER
       MEMORANDUM IN SUPPORT OF                                      1601 Fifth Avenue, Suite 700
       MOTION FOR DETENTION                                            Seattle, Washington 98101
       (Paige Thompson, MJ19-344-MLP) - 8                                         (206) 553-1100
              Case 2:19-cr-00159-RSL Document 19 Filed 08/20/19 Page 9 of 23



            dysphoria, depression, and risk of suicide. In addition, some changes that
 1
            Paige has experienced from her use of feminizing hormones are
 2          permanent, such as breast growth. It is concerning that Paige may be at
            increased risk for sexual objectivity if placed long-term with men due to
 3          her feminine, secondary sex characteristics.
 4   Exhibit A at 6.
 5          Based on well-documented trends in pretrial facilities, the American Civil
 6   Liberties Union (ACLU) is seriously concerned for Ms. Thompson’s safety, advocates
 7   for her release to a halfway house, and explains the risks as follows:
 8          Though all confinement poses these risks, a pre-trial facility poses
 9          particularly high risks. Whereas upon sentencing, Ms. Thompson could
            potentially be sent to a facility with the capacity to set up a system to protect her
10          from abuse in the least restrictive setting, at a pre-trial facility the population is
            transient and any security is short-lived and disrupted by the regular influx of
11
            new detainees. For Ms. Thompson, a transgender woman who stands out among
12          the male population, this also means that she has to regularly adapt to manage
            the inevitable threats to her bodily safety. This level of vigilance can only be
13          sustained for so long before her health will deteriorate. The solution to this
            vulnerability is not protective custody, which will only increase her risk of
14
            assault and further jeopardize her health.
15
     Exhibit 2, ACLU letter, at 2.
16
            The threats to Ms. Thompson’s safety and the risk of suicide are elevated by the
17
     amount of time the government expects to keep her detained. “The government is
18
     continuing its investigation, which will take a significant amount of time and resources,
19
     given the immense amount of forensic evidence to review.” Dkt. 13 at 6. There have
20
     been suicides and attempted suicides at the SeaTac Federal Detention Center, one of
21
     which involved a defendant on suicide watch; defense counsel received reports of a
22
     suicide attempt as recently as few weeks ago. And Jeffrey Epstein in protective custody
23
     recently committed suicide by hanging. Ali Watkins and Michael Gold, Jeffrey Epstein
24
     Autopsy Results Show He Hanged Himself in Suicide, N.Y. TIMES, Aug. 16, 2019,
25
     https://www.nytimes.com/2019/08/16/nyregion/jeffrey-epstein-autopsy-results.html.
26
     Whatever the abstract of risk of suicide is in this case, the mental health professionals

       RESPONSE TO GOVERNMENT’S                                   FEDERAL PUBLIC DEFENDER
       MEMORANDUM IN SUPPORT OF                                      1601 Fifth Avenue, Suite 700
       MOTION FOR DETENTION                                            Seattle, Washington 98101
       (Paige Thompson, MJ19-344-MLP) - 9                                         (206) 553-1100
             Case 2:19-cr-00159-RSL Document 19 Filed 08/20/19 Page 10 of 23




 1   agree that it is lessened to a significant degree provided Ms. Thompson is at the
 2   halfway house and receiving appropriate clinical care for her gender transition.
 3          The government finally argues “[a]s courts repeatedly have recognized,
 4   electronic monitoring has many uses, but it does not prevent flight. See, e.g., United
 5   States v. Townsend, 897 F.2d 989, 994–95 (9th Cir. 1990).” Dkt. 13 at 11. Townsend
 6   did not hold or state that “courts have repeatedly recognized” that electronic monitoring
 7   does not prevent flight. Townsend’s case, summarized above at Section B, is totally
 8   distinguishable from Ms. Thompson’s case. Because the government has failed to meet
 9   its burden, the Court cannot detain Ms. Thompson as a serious flight risk. The Court
10   must release her since none of the other § 3142(f) gateway factors apply to her case.
11        D.    It Is Illegal to Detain Ms. Thompson as a Danger to the Community.
12          The government asks this Court to detain Ms. Thompson first because she is a
13   danger to the community, and then because she is a flight risk. Dkt. 13. The government
14   misstates the law. By its text, § 3142(f) does not authorize detention on generalized
15   dangerousness grounds. Himler, 797 F.2d at 160; see also Byrd, 969 F.2d at 110 (“[A]
16   defendant’s threat to the safety of other persons or to the community, standing alone,
17   will not justify pre-trial detention.”); Friedman, 837 F.2d at 49 (“[T]he Bail Reform Act
18   does not permit detention on the basis of dangerousness in the absence of risk of flight,
19   obstruction of justice or an indictment for the offenses enumerated [in the statute].”);
20   Ploof, 851 F.2d at 9–12; Singleton, 182 F.3d at 9 (citing Ploof, 851 F.2d at 11); Twine,
21   344 F.3d at 987 (agreeing with Himler, Ploof, and Byrd stating “[t]his interpretation of
22   the Act would render meaningless 18 U.S.C. § 3142(f)(1) and (2).”). Since the
23   government cannot establish by the clear preponderance of the evidence that
24   Ms. Thompson poses an extreme and unusual risk of fleeing the jurisdiction, the
25   analysis ends.
26

       RESPONSE TO GOVERNMENT’S                                  FEDERAL PUBLIC DEFENDER
       MEMORANDUM IN SUPPORT OF                                     1601 Fifth Avenue, Suite 700
       MOTION FOR DETENTION                                           Seattle, Washington 98101
       (Paige Thompson, MJ19-344-MLP) - 10                                       (206) 553-1100
               Case 2:19-cr-00159-RSL Document 19 Filed 08/20/19 Page 11 of 23



          E.     Assuming the Government Produces Evidence that Demonstrates
 1
                 Ms. Thompson Poses an Extreme and Unusual Risk of Fleeing the
 2               Jurisdiction, the Government’s Motion Still Fails Because They Cannot
                 Demonstrate by Clear and Convincing Evidence Ms. Thompson
 3               Presents a Danger to the Safety of Any Other Person or the Community.
 4          Under the Bail Reform Act, if this Court establishes the existence of a § 3142(f)
 5   factor, the Court “shall order the pretrial release” of a defendant either on his personal
 6   recognizance or under the least restrictive conditions necessary “unless the judicial
 7   officer determines that such release will not reasonably assure the appearance of the
 8   person as required or will endanger the safety of any other person or the community.”
 9   18 U.S.C. § 3142(b).
10          “The facts [this Court] uses to support a finding pursuant to subsection (e) that
11   no condition or combination of conditions will reasonably assure the safety of any other
12   person and the community shall be supported by clear and convincing evidence.” 18
13   U.S.C. § 3142(f)(2).
14        F.     The Government Has Failed to Prove by Clear and Convincing
15               Evidence that Ms. Thompson Presents an Ongoing Threat of Harm to
                 Capital One and to Others.
16
            The government first argues that Ms. Thompson’s placement anywhere else but
17
     the Federal Detention Center will not reasonably assure the safety “of approximately
18
     106 million customers”—Capital One customers. Dkt. 13 at 8. The government argues
19
     that “[t]he threat or harm to those individuals is massive.” Id. Both Capital One and the
20
     government have made statements to the public to assure them that there is no threat or
21
     harm to these individuals. “Based on our analysis to date, we believe it is unlikely that
22
     the information was used for fraud or disseminated by this individual.” See Information
23
     on the Capital One Cyber Incident, August 4, 2019, available at
24
     https://www.capitalone.com/facts2019/. “We don’t have any information that
25
     Ms. Thompson used or monetized the data in any way.” AUSA Steve Masada interview
26
     with NPR, available at https://www.npr.org/2019/07/30/746509206/capital-one-data-

       RESPONSE TO GOVERNMENT’S                                  FEDERAL PUBLIC DEFENDER
       MEMORANDUM IN SUPPORT OF                                     1601 Fifth Avenue, Suite 700
       MOTION FOR DETENTION                                           Seattle, Washington 98101
       (Paige Thompson, MJ19-344-MLP) - 11                                       (206) 553-1100
             Case 2:19-cr-00159-RSL Document 19 Filed 08/20/19 Page 12 of 23




 1   breach-exposes-over-100-million-customers. The same is true as to the other alleged
 2   companies. Amazon Web Services (AWS) is the “Cloud Computing Company”
 3   referenced in the complaint. Dkt. 1 at 2. On August 13, 2019, AWS wrote a letter to
 4   Congress and stated it is not aware of any breaches at other “noteworthy” customers,
 5   cautioning that “[i]t’s possible that there have been small numbers of these that haven’t
 6   been escalated to us.” Exhibit 3. As to the 30 alleged companies, AWS said it has
 7   contacted customers that may have been affected and “[t]o date, these customers have
 8   not reported any significant issues.” Id.
 9          The government next argues that Ms. Thompson’s placement anywhere else but
10   the Federal Detention Center will not reasonably assure the safety of any other person
11   and the community because “Capital One alone already has been sued in 48 separate
12   cases, has estimated that it will incur $100 to $150 million of additional costs in 2019,
13   and presumably will incur even higher costs before the consequences of Thompson’s
14   actions are fully resolved.” Dkt. 13 at 8–9. Defendants are released on bond in cases
15   involving actual losses totaling more than $40,000,000 (see United States v. Spangler,
16   12-CR-00133-RSM, Dkt. 1 at 17; Dkt. 3), or more than $25,000,000 (see United States
17   v. Hansen, 18-CR-00092-RAJ, Dkt. 1. at 10; Dkt. 12–13, 91–95). The government’s
18   claim that “the company’s stock price has dropped approximately 10% since the breach
19   was announced, erasing billions of dollars from the company’s market capitalization” is
20   an exaggerated claim. Dkt. 13 at 6. This evaluation does not account for other factors in
21   the market that impacted share prices besides the breach. It appears that the 10%
22   number cited by the government was calculated by using the percent change from the
23   day of the breach until August 13, 2019: “Close 7/29 to close 8/13: -10.02%.” See
24   https://finance.yahoo.com/quote/COF/.
25          Multiple factors contributed to Capital One’s stock devaluing since this case was
26   publicized. The federal government declared a trade war with China. See

       RESPONSE TO GOVERNMENT’S                                  FEDERAL PUBLIC DEFENDER
       MEMORANDUM IN SUPPORT OF                                     1601 Fifth Avenue, Suite 700
       MOTION FOR DETENTION                                           Seattle, Washington 98101
       (Paige Thompson, MJ19-344-MLP) - 12                                       (206) 553-1100
             Case 2:19-cr-00159-RSL Document 19 Filed 08/20/19 Page 13 of 23




 1   https://www.cnbc.com/2019/08/01/trump-says-us-will-impose-10percent-tariffs-on-
 2   300-billion-of-chinese-goods-starting-september-1.html. And the federal government
 3   announced they are lowering the federal funds rate.
 4   https://www.federalreserve.gov/newsevents/pressreleases/monetary20190731a.htm.
 5   Furthermore, the federal government designated China as a currency manipulator.
 6   https://home.treasury.gov/news/press-releases/sm751. As illustrated below, when
 7   comparing the Capital One stock price changes to changes in the NYSE Composite
 8   Index, S&P 500, and other similar bank stocks, in light of actions taken by the federal
 9   government, it is obvious that all are suffering significant declines and thus the changes
10   in the Capital One Stock cannot be solely contributed to the breach becoming public.
11
12
13
14
15
16
17
18
19
20
21   See https://tinyurl.com/y2pnm9kk. Multiple analyses show that data breaches do not

22   hurt stock prices. https://www.comparitech.com/blog/information-security/data-breach-

23   share-price-2018/; https://corpgov.law.harvard.edu/2018/11/20/bull-or-bear-how-the-

24   market-reacts-to-data-breach-news/; https://hbr.org/2015/03/why-data-breaches-dont-

25   hurt-stock-prices.

26

       RESPONSE TO GOVERNMENT’S                                 FEDERAL PUBLIC DEFENDER
       MEMORANDUM IN SUPPORT OF                                    1601 Fifth Avenue, Suite 700
       MOTION FOR DETENTION                                          Seattle, Washington 98101
       (Paige Thompson, MJ19-344-MLP) - 13                                      (206) 553-1100
             Case 2:19-cr-00159-RSL Document 19 Filed 08/20/19 Page 14 of 23




 1           The government next argues that Ms. Thompson’s placement anywhere else but
 2   the Federal Detention Center will not reasonably assure the safety of any other person
 3   and the community because “the weight of the evidence is overwhelming.” Dkt. 13 at 9.
 4   “[T]he weight of the evidence is the least important factor” because this Court is not
 5   permitted to make “a pretrial determination that [Ms. Thompson] is guilty” even if she
 6   has provided a full blown confession. United States v. Motamedi, 767 F.2d 1403, 1408
 7   (9th Cir. 1985) (“[I]f the court impermissibly makes a preliminary determination of
 8   guilt, the refusal to grant release could become in substance a matter of punishment.”)
 9   The matter of pretrial punishment is an issue in this case. As Dr. Goldenberg opines,
10   Ms. Thompson is suffering greater harm in custody because she is transgender.
11   Exhibit A at 6. Ms. Thompson is, in effect, suffering pretrial punishment. This notion is
12   supported by the ACLU’s Chase Strangio, who explains how pretrial custody is
13   different than post-sentencing custody for transgender persons. Exhibit 2 at 2. To the
14   extent this Court intends to consider the weight of the evidence, it should do so in light
15   of the totality of the circumstances surrounding that weight. Dkt. 15. There is nothing
16   before the Court to suggest that Ms. Thompson presents a serious threat to another
17   person or the community because the weight of the evidence is too much for her to
18   bear.
19           The government next argues that Ms. Thompson’s placement anywhere else but
20   the Federal Detention Center will not reasonably assure the safety of any other person
21   and the community because she would “pose a technological danger.” Dkt. 13 at 10.
22   The government has seized “numerous digital devices” and there are no other devices.
23   Dkt. 1 at 12; Dkt. 15. The government has not identified a person or a community as to
24   this argument. As explained above, all the data in this case was seized by the
25   government and AWS has informed Congress that there are no other breaches. The
26

       RESPONSE TO GOVERNMENT’S                                  FEDERAL PUBLIC DEFENDER
       MEMORANDUM IN SUPPORT OF                                     1601 Fifth Avenue, Suite 700
       MOTION FOR DETENTION                                           Seattle, Washington 98101
       (Paige Thompson, MJ19-344-MLP) - 14                                       (206) 553-1100
             Case 2:19-cr-00159-RSL Document 19 Filed 08/20/19 Page 15 of 23




 1   government also has not articulated any legal basis under § 3142 that recognizes
 2   technological danger as a basis to detain an individual under these circumstances.
 3          Technological dangers are mitigated against on a regular basis in this district. In
 4   child pornography cases, thousands of images of victims are seized from a defendant,
 5   some defendants have collected those images for years, and the defendants are charged
 6   with offenses with mandatory minimums as little as five years and up to fifteen years.
 7   The practice in this district is to release those individuals on bond with restrictions on
 8   computer use. United States v. Delateur, 18-CR-05364-BHS, Dkts. 1, 10; United States
 9   v. Benson, 17-CR-05473-BHS, Dkts. 16, 20; United States v. Giles, 15-CR-05543-RBL,
10   Dkts. 1, 13; United States v. Giliam, 13-CR-05028-RJB, Dkts. 1, 18; United States v.
11   Dwight, 14-MJ-05257-DWC, Dkts. 1, 9; United States v. Smith, 13-MJ-05179-DWS,
12   Dkts. 1, 11, 15; United States v. Lobdell, 15-CR-00394-TSZ, Dkts. 1, 13; United States
13   v. Brook, 14-CR-00156-RAJ, Dkts. 1, 18–21; United States v. Wood, 18-CR-00190-
14   RAJ, Dkts. 1, 13; United States v. Morgenstern, 18-CR-00285-RSM, Dkts. 9, 15-1;
15   United States v. Tippens, 16-CR-05110-RJB, Dkt. 15; United States v. Rockwell, 19-
16   CR-05294-BHS, Dkts. 1, 12; United States v. Barnes, 18-CR-05141-BHS, Dkts. 1, 10.
17   The defendants are released on bond even though there was a presumption of detention.
18   18 U.S.C. § 3142(e)(3)(E). In Ms. Thompson’s case there is no such presumption. And,
19   in the above listed cases, the computers used by the defendants were ordinary
20   computers available to the public, including smart phones.
21          The computer seized from Ms. Thompson’s home was not an ordinary computer
22   but a custom-built computer with unique software. Thus, “Thompson’s technical
23   sophistication,” Dkt. 13 at 10, to engage in the “if” technical scenarios laid out by the
24   government, is predicated on her ability to access a highly sophisticated machine with
25   similar software, a machine not available at the halfway house. Not only does
26   Ms. Thompson not have the financial means to purchase such a machine, she does not

       RESPONSE TO GOVERNMENT’S                                   FEDERAL PUBLIC DEFENDER
       MEMORANDUM IN SUPPORT OF                                      1601 Fifth Avenue, Suite 700
       MOTION FOR DETENTION                                            Seattle, Washington 98101
       (Paige Thompson, MJ19-344-MLP) - 15                                        (206) 553-1100
             Case 2:19-cr-00159-RSL Document 19 Filed 08/20/19 Page 16 of 23




 1   have the incentive to do so. Dkt. 15. The government argues that “[t]here are no
 2   reasonable assurances that she would not follow through on such a threat in the future.”
 3   Dkt. 13 at 10. The record contradicts this allegation. In fact, the government itself has
 4   presented allegations to the Court that demonstrate Ms. Thompson does not follow
 5   through with her threats. Dkt. 13-1. She has never attempted to commit suicide by cop,
 6   traveled down to California, or physically harmed anyone.
 7          The government finally argues that Ms. Thompson’s placement anywhere else
 8   but the Federal Detention Center will not reasonably assure the safety of any other
 9   person and the community because “Thompson has a long history of threats to kill
10   others, to kill herself, and to commit suicide by cop,” “appears [to have] a significant
11   history of mental health problems,” is unemployed, is homeless, and may obtain
12   firearms to carry out her threats “particularly when confronted with the alternative of
13   near-certain conviction and imprisonment.” Dkt. 13 at 9–10.
14          First, being unemployed and homeless does not make you a danger to another
15   person or the community. Second, as to the suicide risk, setting aside the fact that there
16   is evidence before this Court that Ms. Thompson is at a greater risk of suicide at the
17   Federal Detention Center, committing suicide does not undermine the safety of any
18   other person and the community. The only thing the government has remaining as to
19   this argument is what it characterizes as a “long history of threats to kill others,” her
20   “significant history of mental health problems,” and the potential that she may obtain
21   firearms. Dkt. 13 at 9–10.
22          This Court cannot legally rely on such characterizations to detain Ms. Thompson
23   because this is nothing more than a generalized dangerousness argument which has
24   been rejected by multiple circuits. Any danger alleged by the government must relate to
25   Ms. Thompson’s case, and unrelated allegations of danger to others are insufficient.
26   Ploof, 851 F.2d at 7–11; Byrd, 969 F.2d at 106; United States v. Say, 233 F. Supp. 2d

       RESPONSE TO GOVERNMENT’S                                   FEDERAL PUBLIC DEFENDER
       MEMORANDUM IN SUPPORT OF                                      1601 Fifth Avenue, Suite 700
       MOTION FOR DETENTION                                            Seattle, Washington 98101
       (Paige Thompson, MJ19-344-MLP) - 16                                        (206) 553-1100
               Case 2:19-cr-00159-RSL Document 19 Filed 08/20/19 Page 17 of 23




 1   221 (D. Mass. 2002); United States v. Bell, 2007 WL 2314928 (S.D. Tex. 2007) (threats
 2   to wife cannot be used to obtain detention on danger grounds in fraud case, even at
 3   reopened hearing). None of the individuals identified in these reports, SES, KWS, JB,
 4   or Ms. Eakes are witnesses, parties, or related to the case. Dkt. 13-1, Ex.1. Furthermore,
 5   this Court cannot rely on allegations to detain Ms. Thompson because she has never
 6   been arrested as a result of these incidents, rendering these documents unreliable. “This
 7   report does not accurately reflect what transpired on the night of March 24, 2019.”
 8   Exhibit 1 at 1. Even if she had been arrested, the Court still could not rely on these
 9   documents to make a finding that she is a danger to the community. “[T]he parties
10   agree, and the Court can find no legal authority, to support the use of prior arrests
11   which did not result in conviction as a basis for a finding of danger to the community.”
12   United States v. Leyba, 104 F. Supp. 2d 1182, 1184 n.2 (S.D. Iowa 2000).
13            In fact, the docket for the order of protection, Dkt. 13-1 at 12–14, 24–26, 1
14   demonstrates that Ms. Thompson is fully capable of following court orders, which
15   means that she is fully capable of performing well on pretrial release. Since the order
16   was entered, she has not violated it. As to the police reports, it bears emphasis that the
17   reports have not been subject to any adjudicative process. Indeed, the police officers
18   who investigated the matter did not see it fit to cite Ms. Thompson let alone refer the
19   matter to a prosecutor for consideration. The officers did not conclude that she
20   presented a danger to the community at the time that assessment mattered the most, i.e.,
21   when the alleged threats were made, when the alleged domestic disturbance occurred,
22   or when the alleged stalking occurred. If Ms. Thompson was not a danger at the time
23   these incidents occurred, no weight can be placed on these allegations whatsoever to
24   suggest that she is a danger today because of them.
25
     1
      Although the petitions involve two separate individuals, a comparison of the handwriting on
26   both petitions suggests they were prepared by the same individual. Compare Dkt. 13-1 at 4–10
     with 16–22.
         RESPONSE TO GOVERNMENT’S                                  FEDERAL PUBLIC DEFENDER
         MEMORANDUM IN SUPPORT OF                                     1601 Fifth Avenue, Suite 700
         MOTION FOR DETENTION                                           Seattle, Washington 98101
         (Paige Thompson, MJ19-344-MLP) - 17                                       (206) 553-1100
                Case 2:19-cr-00159-RSL Document 19 Filed 08/20/19 Page 18 of 23



          II.      Ms. Thompson’s History and Characteristics
 1
                Ms. Thompson’s history and characteristics have been mischaracterized by the
 2
     government. The snapshots submitted by the government are an incomplete and
 3
     inaccurate portrayal of a life more fairly described as one of survival and resilience.
 4
                Ms. Thompson was born in Kansas City, Missouri, in 1986 and spent her
 5
     childhood in Arkansas. Even before her transgender transition, Ms. Thompson
 6
     struggled to fit in. She excelled with computers and dreamed of leaving Arkansas to
 7
     pursue a career in the technology industry, but challenges at home and in school posed
 8
     significant obstacles to realizing this dream. Ms. Thompson was born to a single mother
 9
     with her own challenges. Ms. Thompson’s mother and grandparents were ill-prepared
10
     to nurture Ms. Thompson’s talents and lacked the ability to support her in the gender
11
     transition she would face as a teen and young adult.
12
                At the age of six Ms. Thompson was diagnosed with ADHD. Even with
13
     medication, the school environment was a poor fit for her, and after her first year of
14
     high school Ms. Thompson dropped out. Though she did not have the language for it at
15
     the time, Ms. Thompson now recognizes that gender incongruity was a source of
16
     isolation and distress during her childhood. This was increasingly the case as she
17
     entered into puberty. 2 During her teenage years, as her body began to resemble that of a
18
     maturing male, Ms. Thompson’s home life deteriorated.
19
                Computers provided Ms. Thompson access to a community she lacked. She
20
     made friends who shared her interests. Ms. Thompson left her home for Seattle and
21
     built roots in the Pacific Northwest. Aside from a few trips abroad with friends, and a
22
     brief time living in Las Vegas, Washington has been Ms. Thompson’s consistent home.
23
24   2
      Am. Psychol. Ass’n, Report of the APA Task Force on Gender Identity and Gender Variance
25   45 (2008), https://www.apa.org/pi/lgbt/resources/policy/gender-identity-report.pdf; Substance
     Abuse and Mental Health Servs. Admin., Ending Conversion Therapy: Supporting and
26   Affirming LGBTQ Youth 3 (2015), https://store.samhsa.gov/system/files/sma15-4928.pdf.


         RESPONSE TO GOVERNMENT’S                                 FEDERAL PUBLIC DEFENDER
         MEMORANDUM IN SUPPORT OF                                    1601 Fifth Avenue, Suite 700
         MOTION FOR DETENTION                                          Seattle, Washington 98101
         (Paige Thompson, MJ19-344-MLP) - 18                                      (206) 553-1100
               Case 2:19-cr-00159-RSL Document 19 Filed 08/20/19 Page 19 of 23




 1            Away from the dynamics of a family in chaos, Ms. Thompson began the process
 2   of transitioning from male to female. Resources for transgender individuals has vastly
 3   improved in the decade since Ms. Thompson began her search for support, but the
 4   stigma of her existence remains palpable. 3 Her current detention in a men’s unit at the
 5   Federal Detention Center is one of many examples of the hurdles a woman like
 6   Ms. Thompson must overcome to maintain bodily autonomy and safety.
 7            Despite the ever-present risk of job discrimination, housing discrimination, and
 8   violence, Ms. Thompson has advocated for herself as best she can. After first finding
 9   feminizing hormones over the internet in 2008, Ms. Thompson established care with a
10   gender affirming provider, and she has been under the consistent care of doctors for
11   over a decade now. The emotional and physical challenges inherent to gender transition
12   have at times been compounded by Ms. Thompson’s mental health issues. 4
13   Nevertheless, Ms. Thompson has demonstrated resilience through her willingness to
14   accept help, humility in taking accountability for her sometimes self-destructive cries
15   for help, and her ambition to try again.
16            Ms. Thompson’s resilience is further reflected in her employment history.
17   Transgender women face tremendous barriers to employment. 5 Ms. Thompson has
18
     3
       Am. Psychiatric Ass’n, Position Statement on Discrimination Against Transgender and
19   Gender Diverse Individuals (2018), https://www.psychiatry.org/File%20Library/About-
20   APA/Organization-Documents-Policies/Policies/Position-2018-Discrimination-Against-
     Transgender-and-Gender-Diverse-Individuals.pdf.
     4
21     See, e.g., Am. Psychiatric Ass’n, Diagnostic and Statistical Manual of Mental Disorders 455,
     458 (5th ed. 2013); Stephanie A. Brill & Rachel Pepper, The Transgender Child: A Handbook
22   for Families and Professionals 202 (2008) (discussing risk of self-mutilation).
     5
       Brad Sears & Christy Mallory, Documented Evidence Of Employment Discrimination & Its
23   Effects On LGBT People, The Williams Inst. at 4 (July 2011) (estimating that between 67% and
24   78% of transgender individuals experience work place harassment or mistreatment); Sandy E.
     James, et al., National Center for Transgender Equality, The Report of the 2015 U.S.
25   Transgender Survey 142-144 (2015),
     https://transequality.org/sites/default/files/docs/usts/USTS-Full-Report-Dec17.pdf (finding that
26   more than a quarter of transgender Americans have been fired, denied a promotion, or simply
     not hired at all due to their gender identity or expression and that nearly one-third (29%) of
         RESPONSE TO GOVERNMENT’S                                   FEDERAL PUBLIC DEFENDER
         MEMORANDUM IN SUPPORT OF                                      1601 Fifth Avenue, Suite 700
         MOTION FOR DETENTION                                            Seattle, Washington 98101
         (Paige Thompson, MJ19-344-MLP) - 19                                        (206) 553-1100
             Case 2:19-cr-00159-RSL Document 19 Filed 08/20/19 Page 20 of 23




 1   additional challenges as a transgender woman without a high school diploma, working
 2   in a technical field largely dominated by men with advanced degrees. Still, she has
 3   merited respected positions at businesses like Amazon Web Services. Her current
 4   unemployment status does not diminish these professional accomplishments but
 5   provides insight into the struggles she has had finding community at her place of
 6   employment.
 7          It is also noteworthy that Ms. Thompson has no criminal history and has been
 8   sober for over three years. It speaks to her character that Ms. Thompson has managed to
 9   identify her alcohol and substance use as problematic, and exercise the resolve to live a
10   sober life.
11          Finally, the government has gone to great lengths to suggest to this Court that
12   Ms. Thompson’s “longstanding mental-health issues” and use of “psychiatric
13   medications” provide legitimate grounds for pretrial detention. Dkt. 13 at 5. This both
14   mischaracterizes the Court’s authority under the Bail Reform Act and capitalizes on the
15   stigma surrounding community members with mental illness. Ms. Thompson suffers
16   from depression. Though her illness is often well-managed, she also experiences
17   symptoms including suicidal ideation. Likewise, Ms. Thompson is not alone in
18   experiencing setbacks as she learns to live with and manage an illness. However
19   common her challenges are, Ms. Thompson understands the consequences of waiting
20   until she is in crisis to seek help. Though she has never hurt another person or attempted
21   to do so, she acknowledges that her social media posts and other communications have
22   scared people. With support and guidance from this Court, these issues can easily be
23   managed with someone who has no criminal history; in fact, they are easily managed in
24   this district with others who have extensive criminal history.
25
26   transgender Americans were living in poverty, more than twice the rate in the U.S. population
     (14%)).
       RESPONSE TO GOVERNMENT’S                                    FEDERAL PUBLIC DEFENDER
       MEMORANDUM IN SUPPORT OF                                       1601 Fifth Avenue, Suite 700
       MOTION FOR DETENTION                                             Seattle, Washington 98101
       (Paige Thompson, MJ19-344-MLP) - 20                                         (206) 553-1100
                  Case 2:19-cr-00159-RSL Document 19 Filed 08/20/19 Page 21 of 23



           III.     Conclusion
 1
               Under 18 U.S.C. § 3142(a), (b), (c)(1), Ms. Thompson requests that the Court
 2
     fashion a bond with the standard conditions including the following special conditions:
 3
 4             • To continue mental health treatment where she currently receives clinical
                 care;
 5             • To continue taking her medication;
 6             • To be placed on active GPS monitoring;
               • Halfway house placement with release privileges as determined by Pretrial
 7               Services; and
 8             • Any other reasonable restrictions the Court may see fit.
               A similar bond was fashioned by Chief Magistrate Judge Tsuchida. See United
 9
     States v. Todd Peterman-Dishion, 19-CR-00126-RSL, Dkt. 22. Mr. Peterman-Dishion
10
     is indicted for ten counts of drug distribution and faces a mandatory minimum sentence
11
     of ten years to life imprisonment. Id., Dkt. 16. It is not uncommon to use transitional
12
     services like the halfway house so individuals like Ms. Thompson can make
13
     arrangements to receive benefits, submit housing applications, or find employment
14
     approved by Pretrial Services to live independently. As Ms. Eakes states,
15
     “Ms. Thompson is welcome back to this house. However, all residents must contribute
16
     to rent.” Exhibit 1 at 1. Under § 3142(f), the Federal Public Defender has collaborated
17
     with Pretrial Services to provide assistance to individuals like Ms. Thompson in the
18
     past and is prepared to do so in this case.
19
     //
20
     //
21
22
23
24
25
26

          RESPONSE TO GOVERNMENT’S                               FEDERAL PUBLIC DEFENDER
          MEMORANDUM IN SUPPORT OF                                  1601 Fifth Avenue, Suite 700
          MOTION FOR DETENTION                                        Seattle, Washington 98101
          (Paige Thompson, MJ19-344-MLP) - 21                                    (206) 553-1100
               Case 2:19-cr-00159-RSL Document 19 Filed 08/20/19 Page 22 of 23




 1            Ms. Thompson is in dire need of placement at the halfway house. For the reasons
 2   outlined above, Ms. Thompson requests release to a halfway house with the conditions
 3   outlined above.
 4            DATED this 20th day of August 2019.
 5                                               Respectfully submitted,
 6
                                                 s/ Mohammad Ali Hamoudi 6
 7                                               s/ Christopher Sanders
                                                 Assistant Federal Public Defenders
 8                                               Attorneys for Paige Thompson
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
     6
      Defense counsel extends gratitude for the research and contributions provided by Willa
26   Osborn, rising second-year student at the University of Washington School of Law, in
     preparing this memorandum.
         RESPONSE TO GOVERNMENT’S                                 FEDERAL PUBLIC DEFENDER
         MEMORANDUM IN SUPPORT OF                                    1601 Fifth Avenue, Suite 700
         MOTION FOR DETENTION                                          Seattle, Washington 98101
         (Paige Thompson, MJ19-344-MLP) - 22                                      (206) 553-1100
             Case 2:19-cr-00159-RSL Document 19 Filed 08/20/19 Page 23 of 23




 1                                 CERTIFICATE OF SERVICE
 2          I certify that on August 20, 2019, I electronically filed the foregoing document
 3   with the Clerk of the Court using the CM/ECF system, which will send notification of
 4   filing to all registered parties.
 5
                                               s/ Suzie Strait
 6                                             Paralegal

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

       RESPONSE TO GOVERNMENT’S                                  FEDERAL PUBLIC DEFENDER
       MEMORANDUM IN SUPPORT OF                                     1601 Fifth Avenue, Suite 700
       MOTION FOR DETENTION                                           Seattle, Washington 98101
       (Paige Thompson, MJ19-344-MLP) - 23                                       (206) 553-1100
